
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1210
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  provide for arthritis research and public health, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arthritis Prevention, Control, and
			 Cure Act of 2010.
		2.Enhancing public
			 health activities related to arthritis through the national arthritis action
			 planPart B of title III of
			 the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 314 the following:
			
				315.National
				arthritis action plan
					(a)Establishment of
				planThe Secretary may
				develop and implement a National Arthritis Action Plan (in this section
				referred to as the Plan) consistent with this section.
					(b)Control,
				prevention, and surveillance
						(1)In
				generalUnder the Plan, the Secretary may, directly or through
				competitive grants to eligible entities, conduct, support, and promote the
				coordination of research, investigations, demonstrations, training, and studies
				relating to the control, prevention, and surveillance of arthritis and other
				rheumatic diseases.
						(2)Training and
				technical assistance
							(A)ProvisionUpon
				the request of an applicant receiving a grant under paragraph (1), the
				Secretary may, subject to subparagraph (B), provide training, technical
				assistance, supplies, equipment, or services for the purpose of aiding the
				applicant in carrying out grant activities and, for such purpose, may detail to
				the applicant any officer or employee of the Department of Health and Human
				Services.
							(B)Corresponding
				reduction in paymentsWith respect to a request described in
				subparagraph (A), the Secretary shall reduce the amount of payments under the
				grant under paragraph (1) to the applicant involved by an amount equal to the
				costs of detailing personnel (including pay, allowances, and travel expenses)
				and the fair market value of any supplies, equipment, or services provided by
				the Secretary.
							(3)Arthritis
				prevention research at the centers for disease control and
				preventionThe Secretary may provide additional grant support
				under this subsection to encourage the expansion of research related to the
				prevention and management of arthritis at the Centers for Disease Control and
				Prevention.
						(4)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means a public or private nonprofit entity that demonstrates to
				the satisfaction of the Secretary, in the application described in subsection
				(e), the ability of the entity to carry out the activities described in
				paragraph (1).
						(c)Education and
				outreach
						(1)In
				generalUnder the Plan, the Secretary may coordinate and carry
				out national education and outreach activities, directly or through the
				provision of grants to eligible entities, to support, develop, and implement
				education initiatives and outreach strategies appropriate for arthritis and
				other rheumatic diseases.
						(2)Initiatives and
				strategiesInitiatives and strategies implemented under paragraph
				(1) may include public awareness campaigns, public service announcements, and
				community partnership workshops, as well as programs targeted to businesses and
				employers, managed care organizations, and health care providers.
						(3)PriorityIn
				carrying out paragraph (1), the Secretary—
							(A)may emphasize
				prevention, early diagnosis, and appropriate management of arthritis, and
				opportunities for effective patient self-management; and
							(B)may give priority
				to reaching high-risk or underserved populations.
							(4)CollaborationIn
				carrying out this subsection, the Secretary shall consult and collaborate with
				stakeholders from the public, private, and nonprofit sectors with expertise
				relating to arthritis control, prevention, and treatment.
						(5)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means a public or private nonprofit entity that demonstrates to
				the satisfaction of the Secretary, in the application described in subsection
				(e), the ability of the entity to carry out the activities described in
				paragraph (1).
						(d)Comprehensive
				State grants
						(1)In
				generalUnder the Plan, the Secretary may award grants to
				eligible entities to provide support for comprehensive arthritis control and
				prevention programs and to enable such entities to provide public health
				surveillance, prevention, and control activities related to arthritis and other
				rheumatic diseases.
						(2)ApplicationThe
				Secretary may only award a grant under this subsection to an eligible entity
				that submits to the Secretary an application at such time, in such manner, and
				containing such agreements, assurances, and information as the Secretary may
				require, including a comprehensive arthritis control and prevention plan
				that—
							(A)is developed with
				the advice of stakeholders from the public, private, and nonprofit sectors that
				have expertise relating to arthritis control, prevention, and treatment that
				increase the quality of life and decrease the level of disability;
							(B)is intended to
				reduce the morbidity of arthritis, with priority on preventing and controlling
				arthritis in at-risk populations and reducing disparities in arthritis
				prevention, diagnosis, management, and quality of care in underserved
				populations;
							(C)describes the
				arthritis-related services and activities to be undertaken or supported by the
				entity; and
							(D)demonstrates the
				relationship the entity has with the community and local entities and how the
				entity plans to involve such community and local entities in carrying out the
				activities described in paragraph (1).
							(3)Use of
				fundsAn eligible entity may use amounts received under a grant
				awarded under this subsection to conduct, in a manner consistent with the
				comprehensive arthritis control and prevention plan submitted by the entity in
				the application under paragraph (2)—
							(A)public health
				surveillance and epidemiological activities relating to the prevalence of
				arthritis and assessment of disparities in arthritis prevention, diagnosis,
				management, and care;
							(B)public information
				and education programs; and
							(C)education,
				training, and clinical skills improvement activities for health professionals,
				including allied health personnel.
							(4)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means a State or an Indian tribe.
						(e)General
				applicationThe Secretary may only award a grant under subsection
				(b) or (c) to an entity that submits to the Secretary an application at such
				time, in such manner, and containing such agreements, assurances, and
				information as the Secretary may require, including a description of how funds
				received under a grant awarded under such subsection will supplement or fulfill
				unmet needs identified in a comprehensive arthritis control and prevention plan
				of the entity.
					(f)DefinitionsFor
				purposes of this section:
						(1)Indian
				tribeThe term Indian tribe has the meaning given
				such term in section 4(e) of the Indian Self-Determination and Education
				Assistance Act.
						(2)StateThe
				term State means any of the 50 States, the District of Columbia,
				the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and
				the Northern Mariana Islands.
						(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
						(1)for fiscal year
				2012, $14,600,000;
						(2)for fiscal year
				2013, $16,000,000;
						(3)for fiscal year
				2014, $17,700,000;
						(4)for fiscal year
				2015, $19,400,000; and
						(5)for fiscal year
				2016,
				$21,400,000.
						.
		3.Activities of the
			 Department of Health and Human Services with respect to juvenile arthritis and
			 related conditionsPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Juvenile
				arthritis and related conditions
					(a)In
				generalThe Secretary, in coordination with the Director of NIH,
				may expand and intensify programs of the National Institutes of Health with
				respect to research and related activities designed to improve the outcomes and
				quality of life for children with arthritis and other rheumatic
				diseases.
					(b)CoordinationThe
				Director of NIH may coordinate the programs referred to in subsection (a) and
				consult with additional Federal officials, voluntary health associations,
				medical professional societies, and private entities, as
				appropriate.
					.
		4.Investment in
			 tomorrow’s pediatric rheumatologistsSubpart I of part C of title VII of the
			 Public Health Service Act (42 U.S.C. 293k et seq.) is amended
			 by adding at the end the following:
			
				749A–1.Pediatric
				rheumatologistsIn order to
				ensure an adequate future supply of pediatric rheumatologists, the Secretary,
				in consultation with the Administrator of the Health Resources and Services
				Administration, may award institutional training grants to institutions to
				support pediatric rheumatology
				training.
				.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk
		
	
